Citation Nr: 0700621	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  01-09 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with herniated nucleus pulposus 
L5-S1, currently evaluated as 40 percent disabling, from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran had low back surgery on February 1, 2000.  The RO 
granted him a temporary 100 percent rating from February 1, 
2000, to June 1, 2000, under 38 C.F.R. § 4.30 for the 
veteran's convalescent period.  That rating is not at issue 
in this appeal.  


FINDINGS OF FACT

1.  At no time during the claim did the veteran have a 
fractured vertebra or ankylosis of the spine.  

2.  Prior to the veteran's February 2000 surgery, the veteran 
had pain radiating to the lower extremities (especially to 
the left leg), positive straight leg raising at 40 degrees on 
left thigh and calf, positive Lasegue's sign, left leg pain 
with spinal extension, and the Achilles left reflex was 
absent.  

3.  After the veteran's post-surgical convalescence ended on 
June 1, 2000, the veteran had greatly diminished pain in the 
left leg, tenderness to palpation over paravertebral muscles, 
slight straight leg raising causing some low back discomfort 
(especially on the left side), and demonstrable paraspinal 
spasm, but intact sensation to pin prick, 5/5 motor strength 
in lower extremities, no tenderness in the lower extremities, 
no tingling and no numbness in lower extremities.  

4.  After the veteran's post-surgical convalescence ended on 
June 1, 2000, the veteran had increasing chronic back pain, 
episodes of pain flare-ups once or twice per month lasting 
from 3 to 7 days that significantly impacted the veteran's 
daily activities, limited range of motion due to pain, and 
difficulty in: bending; lifting; picking things up; and 
sitting for an hour.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent 
and no higher for degenerative disc disease of the lumbar 
spine with herniated nucleus pulposus L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.30, 4.40, 4.71 (Diagnostic Codes 5235 
to 5243, 8250) (2006); 38 C.F.R. § 4.71 (Diagnostic Codes 
5003, 5010, 5285 to 5295, 8250) (2003); 38 C.F.R. § 4.71 
(Diagnostic Codes 5003, 5010, 5285 to 5295) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  Where, as here, entitlement to compensation has 
been established, but a higher initial disability rating is 
at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  The 
medical evidence for the entire period has been considered 
and staged ratings are not appropriate here.  Rather, as 
discussed below, an increased rating of 60 percent is 
warranted for the period prior to the veteran's surgery and 
after his convalescence.  

Separate diagnostic codes identify various disabilities.  
38 C.F.R., Part 4.  The RO granted service connection and 
rated the veteran's low back disability by using Diagnostic 
Code 5010-5293.  Diagnostic Code (DC) 5010 indicates that the 
veteran's disability involves arthritis from trauma and DC 
5293 indicates that his disability was rated in 
September 1999 under the criteria for intervertebral disc 
syndrome that was then in effect.  Since the veteran 
disagrees with the initial assignment of a 40 percent rating, 
only those arthritis and spine diagnostic codes that permit a 
rating higher than 40 percent will be analyzed on appeal.  

The spine disability rating criteria have changed during the 
course of the claim.  The Board will consider in sequence the 
rating criteria in effect prior to September 23, 2002; the 
criteria effective from September 23, 2002, and the criteria 
in effect from September 26, 2003.  Compare 38 C.F.R. § 4.71a 
(2002) (the first version in effect prior to September 23, 
2002) with 38 C.F.R. § 4.71a (2003) (the second version 
effective September 23, 2002) and 38 C.F.R. § 4.71a (2006) 
(the third version effective September 26, 2003).  

Regardless which version of the spine rating criteria is 
used, there are very few diagnostic codes that provide for a 
disability rating higher than 40 percent for a disability of 
the low back.  And of those that permit a rating higher than 
40 percent, the medical evidence in the record here precludes 
all but one.  Nothing in the record indicates that the 
veteran has a fractured vertebra.  38 C.F.R. § 4.71a, DC 5285 
(2002); DC 5285 (2003); 38 C.F.R. § 4.71a, DC 5235 (2006).  
And there is no evidence of ankylosis.  38 C.F.R. § 4.71a, 
DCs 5286, 5289 (2002); 38 C.F.R. § 4.71a, DCs 5286, 5289 
(2003); DCs 5240, 5241 (2006).  As a result, the only 
relevant spine diagnostic codes that permit a rating higher 
than 40 percent are those for intervertebral disc syndrome.  

The Criteria in Effect Prior to September 23, 2002

Under the criteria in effect prior to September 23, 2002, 
Diagnostic Code 5293 (intervertebral disc syndrome) permits 
only one rating higher than 40 percent.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  For the period immediately before his February 2000 
surgery, the record reflects that the veteran had persistent 
symptoms compatible with sciatic neuropathy.  See November 
1999 exam by Dr. S. (pain radiating to lower extremities, 
especially the left leg) and January 2000 exam by Dr. S. 
(continuing discomfort to left leg; positive straight leg 
raising at 40 degrees on left thigh and calf; positive 
Lasegue's sign; absent left Achilles reflex; left leg pain 
with spinal extension).  Thus an increased rating to 
60 percent is warranted for the time before his February 2000 
surgery.  

The veteran's constant pain in his legs was greatly 
diminished immediately after his period of recuperation 
following the February 2000 surgery.  See March 2005 C&P exam 
(veteran denies radicular symptoms to lower extremities as 
before the first surgery); August 2004 orthopedic surgery 
consult (veteran reported the February 2000 surgery had 
pretty much gotten rid of his leg pain); September 2000 C&P 
exam (veteran reported that the pain in his legs had 
resolved); but see November 2001 VA Form 9 attachment 
(veteran disagreeing with C&P examiner's wording; veteran  
reported that the constant pressure and pain had stopped, but 
he still had periodic sharp pain).  

As for the veteran's other symptoms compatible with sciatic 
neuropathy, there is mixed evidence of neurological 
disability.  See November 2000 C&P exam (tenderness to 
palpation over paravertebral muscles) but (straight leg 
raising negative, no tenderness in lower extremities; Patella 
and Achilles deep tender reflexes and toes down-going 
bilaterally, intact sensation to pin prick, 5/5 motor 
strength in lower extremities 2+ symmetric, no tingling or 
numbness);  February 2002 follow-up visit to Orlando VA 
Outpatient Clinic about CT Scan (slight straight leg raise 
tenderness) but (neuro intact, no sciatic tenderness, no 
muscle atrophy); August 2004 orthopedic consult (straight leg 
raise causes some low back discomfort, especially in left 
side, some tenderness in low back mainly in midline sharply 
to the left; prescribed medication for spasms) but (no 
involuntary spasm, deep tendon reflexes present and 
symmetrical, motor function intact); March 2005 C&P exam 
(demonstrable paraspinal spasm) but (straight leg raising 
negative seated and supine, sensation of the dorsum in the 
first webspace intact, deep tendon reflexes symmetric and 1+, 
strength 5/5 in quadricepts and hamstrings bilaterally, and 
bowel/bladder denied).  

Although the neurological symptoms do not unambiguously 
support a 60 percent rating under Diagnostic Code 5293, there 
are other factors to consider in rating a musculoskeletal 
disability, which is primarily the inability, due to damage, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must 
be regarded as seriously disabled.  Id.  See also DeLuca v. 
Brown, 8 Vet. App. 2002 (1995) (disability ratings should 
reflect the veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  

Here, the evidence reflects a post-surgical pattern of 
increasing chronic back pain and functional impairment that 
was not adequately addressed by this version of spine rating 
criteria.  See September 2000 C&P exam (residual pain in 
lower back is exacerbated with repetitive bending as well as 
prolonged standing for even one hour); February 2002 follow-
up visit to Orlando VA Outpatient Clinic about CT Scan 
(recent increase in pain; lower lumbar area painful to 
palpation; range of motion limited due to pain; slight 
straight leg raising mostly on the right side; Darvon 
prescribed for pain; veteran counseled about epidural 
injections); August 2004 orthopedic consult (low back pain 
becoming more aggravating; difficulty bending, lifting, 
picking things up, and sitting for long periods); and 
March 2005 (constant low back pain; particular pain when 
bending to the right side; unable to sit for 60 minutes; only 
marginal relief given by TENS unit and anti-inflammatories).  
Moreover, at the last C&P exam, the veteran described 
episodes of flare-ups approximately once or twice per month, 
which last for 3 to 7 days at a time.  After reviewing the 
claims file, medical records, patient history, and physical 
examination, the C&P examiner noted that the veteran appears 
to have significant discomfort with his back with 
debilitating flare-ups.  He pointed out that radiographs 
support the persistent degenerative changes in his lumbar 
spine.  Given the veteran's loss of motion and significant 
amount of discomfort and pain during flare-ups, the examiner 
concluded that the flare-ups (and particularly his pain) 
appear to have a significant functional impact upon his daily 
activities.  On the basis of that medical opinion, as well as 
the findings in the earlier medical records and reports, the 
disability picture more nearly approximates the criteria for 
continuation of the 60 percent rating for the period 
following June 1, 2000 using Diagnostic Code 5293.  See 
38 C.F.R. § 4.7.  This is particularly true when 
consideration is given to stabilization of disability 
evaluations.  See 38 C.F.R. § 3.344.  The apparent 
improvement in symptoms following the February 2000 surgery 
does not appear to have been sustained.

Intervertebral disc syndrome under later criteria for rating 
spine disabilities

No increased rating for intervertebral disc syndrome is 
warranted under the later versions of the spine rating 
criteria.  Both DC 5293 (second version) and DC 5243 (third 
version) provide alternative methods for evaluating the 
condition and whichever method results in the higher 
evaluation should be used.  38 C.F.R.  § 4.71a, DC 5293 
(first paragraph) (2003); 38 C.F.R. § 4.71a, DC 5243 
(same)(2006).  One method is to evaluate the disability on 
the basis of total duration of incapacitating episodes over 
the past 12 months.  38 C.F.R.  § 4.71a, DC 5293 (first 
paragraph) (2003); 38 C.F.R. § 4.71a, DC 5243 (same)(2006).  
For purposes of evaluations under this method, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (note 1) (2003); 
38 C.F.R. § 4.71a, DC 5243 (same) (2006).  This method does 
not, however, provide a rating higher than 60 percent on the 
basis of incapacitating episodes.  Also, there is no evidence 
in the record that the veteran has been prescribed bed rest 
when he experiences his flare-ups or that he regularly 
receives treatment by a physician for his condition.  
Accordingly, no increase is warranted under the this method 
of evaluating intervertebral disc syndrome.  

Intervertebral disc syndrome may also be rated on the basis 
of the orthopedic manifestations evaluated individually and 
combined with evaluations for all other relevant 
disabilities.  DC 5293 (first paragraph) (2003) and 5243 
(same) (2006).  As relevant here, a 40 percent rating is the 
maximum rating for degenerative arthritis under the second 
and third versions of criteria for evaluating spine 
disabilities.  DC 5292 (second version) (2003); DC 5242 
(third version) (2006).  And as discussed previously, no 
rating higher than 40 percent is available under the spine 
criteria because the veteran does not have a fractured 
vertebra or ankylosis.  

Nor are there any other symptoms of associated objective 
neurological abnormalities such as bowel or bladder 
impairment that would warrant a separate rating.  Since the 
later versions of the spine rating criteria became effective 
after the date of the veteran's surgery, those criteria are 
not available to rate the neurological symptoms experienced 
before surgery.  As for the post-convalescent neurological 
symptoms, to assign a rating higher than 60 percent on the 
basis of the combination of orthopedic and neurologic 
impairment would require significant neurological 
abnormalities.  For example, a 40 percent rating for 
orthopedic impairment would need to combine with a 50 percent 
rating for the assignment of a 70 percent evaluation.  See 
38 C.F.R. § 4.25 and Table I.  

In this case, as discussed above, the veteran has a 
significant amount of back pain that limits his activities.  
But the medical records and reports do not describe objective 
neurological abnormalities that would support a separate, 
compensable rating that would result in a combined rating 
higher than 60 percent for the veteran's back disability.  
Diagnostic Code 8520, for paralysis of the sciatic nerve, 
provides ratings ranging from 10 percent, for mild incomplete 
paralysis, to 80 percent, for complete paralysis of the 
sciatic nerve with foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or lost. 38 C.F.R. § 4.124a, DC 8250 (2003); 38 
C.F.R. § 4.124a, DC 8250 (2006).  No evidence of any of those 
symptoms is in this record.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate, degree of incomplete paralysis.  See the note prior 
to Diagnostic Code 8510, 38 C.F.R. § 4.124a.  Consequently, 
the Board concludes that the evidence does not support 
assignment of a rating higher than 60 percent on the basis of 
separate orthopedic and neurologic manifestations of 
disability.

The veteran asserts that his rating does not take into 
account his arthritis.  But the maximum rating available for 
degenerative arthritis under the first and second version of 
the spine rating criteria, is 40 percent.  See 38 C.F.R. 
§ 4.71a, DC 5010, 5292 (2002) (first version); 38 C.F.R. 
§ 4.71a, DC 5010, 5292 (2003) (second version).  And without 
evidence of fractured vertebra or ankylosis, 40 percent is 
the highest rating available for degenerative arthritis under 
the third version of the criteria as well.  38 C.F.R. 
§ 4.71a, DC 5242 (2006) (third version).  By looking to spine 
rating criteria beyond the arthritis criteria, the veteran 
has been given a higher evaluation than would be available 
under the degenerative arthritis criteria.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

In February 2004, before the April 2004 supplemental 
statement of the case (SSOC) and long before the July 2006 
SSOC was issued, the RO letter describing the evidence needed 
to support the veteran's claim was mailed to the veteran.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information and identified what 
evidence might be helpful in establishing his claim.  
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had pertaining to his claim, 
this veteran was not prejudiced because it invited the 
veteran to notify VA of any evidence he thought would support 
his claim.  

The RO's September 2006 letter addressing what evidence was 
needed with respect to the disability rating criteria and the 
effective date for a service connection disability was not 
sent until after the July 2006 SSOC was issued.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Since service connection had been granted as of the 
filing date of the claim (the earliest date possible) and the 
veteran thereafter waived the 60 day period for submitting 
further evidence after receiving that letter, he was not 
harmed by that delay.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file and all VA treatment records 
identified by the veteran and by providing him with C&P 
examinations.  


ORDER

An initial disability rating of 60 percent and no higher for 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus L5-S1, has been granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


